AMENDMENT NO. 2 TO JANUARY 1, 2005
EMPLOYMENT AGREEMENT

WHEREAS, Sprint Nextel Corporation and Alamosa Holdings, Inc., a Delaware
corporation (‘‘Alamosa’’) are entering into an Agreement and Plan of Merger to
be dated as of November 21, 2005, by and among Sprint Nextel Corporation, a
Kansas corporation (‘‘Parent’’), AHI Merger Sub Inc., a Delaware corporation and
wholly owned subsidiary of Parent, and Alamosa (the ‘‘Merger Agreement’’);

WHEREAS, Parent desires assistance from Kendall Cowan (‘‘Employee’’) in managing
issues within the scope of Employee’s current position with Alamosa resulting
from the transition following the merger of AHI Merger Sub Inc. and Alamosa (the
‘‘Merger’’), and Employee desires to provide such assistance;

WHEREAS, Employee’s agreement to assist in managing issues within the scope of
Employee’s current position resulting from the transition following the Merger
was an inducement to Parent to enter into the Merger Agreement;

WHEREAS, Employee and Alamosa desire to amend the Employment Agreement by and
between Alamosa and the Employee that was made and entered into as of January 1,
2005 and was amended subsequently by Amendment No. 1 to January 1, 2005
Employment Agreement (together, the ‘‘Employment Agreement’’) to avoid the
imposition of additional income or other taxes pursuant to § 409A of the
Internal Revenue Code of 1986, as amended (the ‘‘Code’’) on any payments made or
benefits provided by Alamosa or Parent to Employee; and

NOW THEREFORE, Alamosa and Employee hereby agree to this amendment (the
‘‘Amendment’’) to the Employment Agreement.

1. This Amendment shall be effective as of the Effective Time (as such term is
defined in the Merger Agreement).

2. The Employment Agreement is hereby amended to delete existing Section 1(n)(x)
of the Employment Agreement and add a new Section 1(n)(x) as follows:

(x) any determination by Employee after the occurrence of a Change of Control
that Good Reason exists (which determination shall be final and conclusive);
provided, however that Employee shall not have a right to resign for Good Reason
during the period beginning on the date which includes the Effective Time and
ending on the earlier of March 15, 2006 or the date on which Alamosa files its
annual report on Form 10-K with the Securities and Exchange Commission.

3. Alamosa and Employee agree that no payments that are payable as a result of
Employee’s termination of employment shall be made under the Employment
Agreement until the date which is six (6) months after the date Employee has a
‘‘separation from service’’ (within the meaning of §409A of the Code) or the
date of his death, whichever comes first; provided, however, if Employee
requests that the Employment Agreement be further amended to specify a date on
which payments shall be made, Alamosa shall enter into such amendment subject to
the condition that entering into such amendment shall in no way whatsoever
constitute a bar to Alamosa effecting such tax withholding and reporting of the
compensation as Alamosa in good faith deems proper under the circumstances with
respect to any such payments. Notwithstanding the foregoing, Alamosa shall make
any excise tax gross-up payment as required by Section 10 of the Employment
Agreement and shall not delay any of the benefits to be provided under Section
9(d)(ii)(D) and Section 9(d)(ii)(E) of the Employment Agreement, but Alamosa
shall retain the right to effect such tax withholding and reporting of any such
payment or benefits as Alamosa in good faith deems proper under the
circumstances with respect to any such payment or benefits. Alamosa before the
Effective Time shall establish a ‘‘rabbi trust’’ substantially in the form of
the trust described in IRS Revenue Procedure 92-64 and immediately prior to the
Effective Time shall make an irrevocable contribution to such trust equal to the
sum of all cash payments which otherwise would have been made to Employee as of
the Effective Time absent this Amendment and shall provide in such trust that
such contribution shall only be used to satisfy Alamosa’ obligations to Employee
under the Employment Agreement. Any interest earned in the trust from and after
the date of Employee’s termination of employment which is allocable to the
contribution made on behalf of Employee to the trust


--------------------------------------------------------------------------------


shall accrue to the benefit of the Employee after deducting (1) Employee’s share
of Alamosa’s expenses to establish and maintain the trust and (2) the taxes paid
by Alamosa on such earnings, each as reasonably determined by Alamosa on a
consistent basis with respect Employee and each other similarly situated
employee for whom a contribution is made to the trust immediately prior to the
Effective Time. Finally, Employee agrees that Alamosa shall have no obligation
under Section 10 of the Employment Agreement to pay any tax which is due under
Section 409A of the Code on any tax gross-up payment required under Section 10,
and Employee expressly waives any right he might otherwise have to the payment
of any such tax.

4. Alamosa and Employee agree that Employee shall assist while employed under
the Employment Agreement in preparing and completing any filings with any
governmental agency, including by signing representation letters and
certificates Parent or Alamosa deems necessary for such filing (to the extent
Employee is legally able to sign such letters and certificates).

5. Except as amended by this Amendment, the Employment Agreement is hereby
confirmed in all respects.

IN WITNESS WHEREOF, the Alamosa and Employee have duly executed this Amendment
as of November 21, 2005.

[spacer.gif] ALAMOSA HOLDINGS, INC.

[spacer.gif] By: David Sharbutt
CEO

[spacer.gif] EMPLOYEE

[spacer.gif] /s/ Kendall Cowan
Kendall Cowan


--------------------------------------------------------------------------------
